


EXHIBIT 10.2
 
TAX PROTECTION AGREEMENT
This TAX PROTECTION AGREEMENT (this “Agreement”) dated as of December 19, 2013
is entered into by and among (i) PARKWAY PROPERTIES, L.P., a Maryland limited
partnership (the “Operating Partnership”), (ii) JAMES A. THOMAS, individually
and as Trustee of the Lumbee Clan Trust (“Thomas”), and (iii) those persons and
entities listed on the signature page hereto under the caption “THOMAS
INVESTORS” (each, a “Thomas Investor” and collectively the “Thomas Investors”).
RECITALS
A.In 2004, James A. Thomas, individually and as Trustee of the Lumbee Clan
Trust, the Thomas Investors, Thomas Properties Group, L.P., a Maryland limited
partnership (“TPG LP”), and certain other persons entered into a Contribution
Agreement dated October 13, 2004 (the “Contribution Agreement”) in which, among
other things, TPG LP agreed to certain limitations on its ability to sell its
direct or indirect interests in certain property and to use commercially
reasonable efforts to make certain secured mortgage debt available to be
guaranteed by the Thomas Investors, as set forth on Exhibit F to the
Contribution Agreement (such Exhibit F, the “Original Tax Protection
Agreement”).


B.Each of the “Parent Merger” and the “Partnership Merger” (each as defined in
that Agreement and Plan of Merger dated as of September 4, 2013 by and between
Parkway Properties, Inc., a Maryland corporation (“Parkway”), the Operating
Partnership, Thomas Properties Group, Inc., a Maryland corporation (“TPGI”), TPG
LP, and PKY Masters, LP, a Delaware limited partnership) have occurred (the
“Merger Agreement”).


C.Parkway is a direct and indirect owner of the Operating Partnership and of TPG
LP, and the Operating Partnership is the direct and indirect owner of TPG LP and
of the Houston Property Owners (defined below). The Houston Property Owners own,
as applicable, each of the Houston Properties (defined below).


D.As contemplated by that certain letter agreement dated September 4, 2013
addressed to Mr. James A. Thomas from Parkway and the Operating Partnership and
acknowledged by Thomas, the Thomas Investors, and certain other persons (the
“Thomas Letter Agreement”), the “BDN Transaction” (as defined in the Thomas
Letter Agreement) and the requirements of such BDN Transaction set forth therein
have been satisfied.


E.This Agreement is being entered into pursuant to Section 7 of the Thomas
Letter Agreement in lieu of an amendment to the Original Tax Protection
Agreement.


NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby agree as
follows:
1.
Definitions.



Terms defined in the Preamble and Recitals, or elsewhere in this Agreement, have
the meanings given to them therein, and the following terms have the meanings
set forth below.

1

--------------------------------------------------------------------------------




“CityWest 1&2” means that certain project located at 2101 CityWest Boulevard in
Houston, Texas commonly known as “CityWest Place 1&2.”
“CityWest 1&2 Owner” means TPG-2101 CityWest 1 & 2, L.P., a Delaware limited
partnership.
“CityWest 3&4” means that certain project located at 2101 CityWest Boulevard in
Houston, Texas commonly known as “CityWest Place 3&4.”
“CityWest 3&4 Owner” means TPG-2101 CityWest 3 & 4, L.P., a Delaware limited
partnership.
“Guarantee Agreement” means an agreement between the Operating Partnership, or a
Property Owner, the Thomas Investor and possibly a lender (or with a lender as a
third party beneficiary), pursuant to which the Thomas Investor guarantees debt
of the Operating Partnership or of such Property Owner, which guarantee may be
on a “bottom dollar basis” provided it is on a pari passu basis with the other
Thomas Investors, and which agreement shall be in the form of a guarantee or a
contribution agreement.
“Guarantee Amount” means an amount specified by each Thomas Investor and which
is set forth in the Guarantee Agreement for such Thomas Investor (not to exceed
the amounts for each Thomas Investor set forth on Exhibit A), provided the
aggregate Guarantee Amounts for the Thomas Investors shall not exceed
Thirty-Nine Million Dollars ($39,000,000).
“Guaranteed Debt” means the debt which a Thomas Investor has guaranteed pursuant
to a Guarantee Agreement.
“Guarantee Opportunity” has the meaning set forth in Section 3.1.
“Houston Properties” means CityWest 1&2, CityWest 3&4, and San Felipe Plaza.
“Houston Property Owner” means any of CityWest 1&2 Owner, CityWest 3&4 Owner,
and San Felipe Plaza Owner.
“Property” means any of the Houston Properties and any other real property
directly and/or indirectly owned by Parkway Properties, Inc. or the Operating
Partnership.
“Property Owner” means the Houston Property Owners and any other owner of a
Property which owner is owned directly and/or indirectly by Parkway Properties,
Inc. or the Operating Partnership.
“Protected Period” means the period commencing on the date hereof and ending on
October 13, 2016.











2

--------------------------------------------------------------------------------




“Qualifying Debt” means indebtedness of the Operating Partnership or a Property
Owner that is described in (i), (ii) or (iii) below:
(i) In the case of indebtedness secured by any real property of the Operating
Partnership or a Property Owner and which is not recourse to all of the assets
of the Operating Partnership or the Property Owner, the aggregate amount of all
indebtedness secured by such property must not exceed seventy-five percent (75%)
of the fair market value (as determined by the Operating Partnership in its
reasonable judgment) of such property at the time that the Guarantee Opportunity
is first effective. Nonrecourse debt of a subsidiary of the Operating
Partnership shall be treated as debt of the Operating Partnership, provided that
the Operating Partnership guarantees (or enters into a contribution agreement
with respect to) such debt and will permit the Thomas Investor to indemnify the
Operating Partnership from certain losses associated with such guarantee (or
contribution agreement) on terms which are similar to those set forth in the
Thomas Investor’s Guarantee Agreement and reasonably acceptable to the Operating
Partnership and the Thomas Investor;
(ii) In the case of indebtedness that is recourse to all of the assets of the
Operating Partnership or a Property Owner, the indebtedness is at all times the
most senior indebtedness recourse to all the assets of the Operating Partnership
or such Property Owner (but there shall not be a prohibition against other
indebtedness that is pari passu with such indebtedness) and the amount of the
indebtedness outstanding is at all times at least equal to one hundred fifty
percent (150%) of the aggregate amount of the guarantees provided with respect
to such indebtedness; or
(iii) Any other indebtedness approved by Thomas (or his designee or legal
representative) in his sole and absolute discretion.
In addition, debt which satisfies requirement (i) or (ii) above (but not
requirement (iii) above) will not be Qualifying Debt if and when either of the
following occurs: (a) there are other guarantees with respect to the same
indebtedness that are prior to (i.e., with less economic risk) the Guarantee
Opportunity provided to the Thomas Investor pursuant hereto; or (b) there are
other guarantees with respect to the same indebtedness that are pari passu with
the Guarantee Opportunity provided to the Thomas Investor pursuant hereto and
the amount of all such guarantees (including the Thomas Investor’s obligation
under its Guarantee Agreement) exceed seventy-five percent (75%) of the fair
market value of the real estate which is security for such indebtedness measured
at the time any such guarantee is first effective (as determined by the
Operating Partnership in its reasonable judgment).
Notwithstanding the foregoing, there shall be no prohibition on guarantees of
other portions of Qualifying Debt, and the above limitations shall not apply
with respect to any guarantee of such debt by Parkway, provided that the Thomas
Investor is offered the opportunity to enter into an agreement with Parkway
providing that the Thomas Investor will indemnify Parkway from certain losses
associated with such debt on terms which are similar to those set forth in the
Thomas Investor’s Guarantee Agreement with respect to the debt of the Operating
Partnership or one or more of the Property Owners.











3

--------------------------------------------------------------------------------




“San Felipe Plaza” means that certain project located at 5847 San Felipe,
Houston, Texas commonly known as “San Felipe Plaza”.
“San Felipe Plaza Owner” means TPG-San Felipe Plaza, L.P., a Delaware limited
partnership.
2.
Replacement of Original Tax Protection Agreement.

This Agreement supersedes and replaces the Original Tax Protection Agreement,
which shall be without any further force or effect (except for the limited
purpose of certain terms and provisions being included herein by cross-reference
to the Original Tax Protection Agreement).
3.
Availability of Contribution Opportunities.



3.1    During the Protected Period, the Operating Partnership shall use
commercially reasonable efforts to make available to the Thomas Investors the
opportunity (a “Contribution Opportunity”) to make a guarantee of Qualifying
Debt of the Operating Partnership or one or more Property Owners pursuant to a
Guarantee Agreement an amount at least equal to the Guarantee Amount for such
Thomas Investor; provided that if the Operating Partnership or one or more of
the Property Owners, in the sole discretion of the Operating Partnership, has
Qualifying Debt after the end of the Protected Period (without any obligation
whatsoever on the part of the Operating Partnership or any Property Owner to
maintain or have any such Qualifying Debt after the end of the Protected
Period), then each Thomas Investor will continue to have the Guarantee
Opportunity after the Protected Period to the extent of such Qualifying Debt.
Each Thomas Investor may provide its Guarantee Agreement provided such agreement
shall not expand such Thomas Investor’s rights hereunder and shall be subject to
the reasonable comments and approval of the Operating Partnership. During the
Protected Period, if Guaranteed Debt is to be repaid and, to the extent that
immediately after such repayment, the outstanding amount of such Guaranteed Debt
would be less than the Guarantee Amount with respect to such Guaranteed Debt,
the Operating Partnership shall use commercially reasonable efforts to provide
to each Thomas Investor a new Guarantee Opportunity with respect to Qualifying
Debt in an amount equal to the Guaranteed Debt being repaid. In the event that
the Partnership is required to use commercially reasonable efforts to offer a
Guarantee Opportunity pursuant to this Section 3.1, the Operating Partnership
will provide each Thomas Investor notice of the type, amount and other relevant
attributes of the Qualifying Debt with respect to which the Guarantee
Opportunity is offered at least ten (10) business days, to the extent reasonably
practicable, but in no event less than five (5) business days prior to, the
earlier of the closing of the incurrence of such debt and the scheduled
repayment of the existing Guaranteed Debt. In the event that the Operating
Partnership or a related party repurchases outstanding Guaranteed Debt, whether
or not such debt is retired, the repurchase thereof shall be treated as a
repayment of the Guaranteed Debt for purposes of this Section 3.


3.2    Each Thomas Investor acknowledges that each of the other Thomas Investors
has the right to guarantee debt of the Operating Partnership on terms which are
similar to the terms set forth in this Agreement. The Operating Partnership
shall use commercially reasonable efforts to offer each Guarantee Opportunity to
the Thomas Investors on a pro rata basis, based on the proportion of each Thomas
Investor’s Guarantee Amount to the aggregate Guarantee Amounts of all Thomas
Investors, unless the Thomas Investors agree to accept Guarantee Opportunities
on other than a pro rata basis.


3.3    The Operating Partnership agrees to file its tax returns and to cause
each such Property Owner to file its tax returns taking the position that the
Guaranteed Debt is allocable to each Thomas Investor pursuant to its Guarantee
Agreement with respect to such debt for purposes of Section 752 of the Internal
Revenue Code of 1986, as amended (the “Code”), absent a determination to the
contrary by the Internal

4

--------------------------------------------------------------------------------




Revenue Service or a change in applicable law with respect thereto. However,
none of Parkway (including as successor to TPGI), the Operating Partnership, TPG
LP, or any Property Owner makes any representation or warranty to a Thomas
Investor that any Guarantee Agreement entered into pursuant to this Section 3
shall be respected for federal income tax purposes so as to enable such Thomas
Investor to be considered to bear the “economic risk of loss” with respect to
the indebtedness thereby for which such Thomas Investor is responsible under its
Guarantee Agreement for purposes of either Section 752 or Section 465 of the
Code.


3.4    The Operating Partnership shall not be obligated to undertake efforts to
maintain any level of indebtedness in excess of the amounts specifically
required to meet the obligations set forth above in this Section 3.


4.Other Agreements Regarding Tax Matters.


4.1    Each Thomas Investor acknowledges and agrees that none of Parkway, TPGI,
the Operating Partnership, TPG LP, any Property Owner, Thomas or his or any of
their heirs, estate or successors and assigns shall have any duty or obligation
to any such Thomas Investor (and none of Parkway, the Operating Partnership, TPG
LP, any Property Owner shall have any duty or obligation to Thomas) with respect
to any decision made or action taken by any of the Thomas Investors under this
Agreement, including, without limitation, accepting indebtedness as “Qualifying
Debt,” or any other matter. Each of Thomas and the other Thomas Investors
further acknowledges that it shall not have any claim against any of Parkway
(including as successor to TPGI), the Operating Partnership, TPG LP, any
Property Owner, (or, in the case of a Thomas Investor other than Thomas,
Thomas), or his or any of their heirs, estate or successors and assigns for any
adverse tax consequences suffered by such Thomas Investor as a result of any
action taken by Thomas or any of his heirs, estate or other successors by
operation of law under this Agreement.


4.2    The Thomas Investors acknowledge that none of Parkway (including as
successor to TPGI), the Operating Partnership, TPG LP, and/or any Property Owner
has made any representations, warranties or assurances concerning tax
consequences of any kind, including of any Guarantee Agreement or this
Agreement, and each of the Thomas Investors have consulted their own tax
advisors and are not relying upon any representations, warranties or assurances
of Parkway (including as successor to TPGI), the Operating Partnership, TPG LP,
and/or any Property Owner in this regard.


4.2.1    The Thomas Investors shall indemnify and hold harmless Parkway,
(including as successor to TPGI), the Operating Partnership, TPG LP, and the
Property Owners from and against any “Losses” (as defined in Section 3.4 of the
Contribution Agreement) arising out of or relating to, asserted against, imposed
upon or incurred by any of them as a result of any Guarantee Agreement or other
action or transaction contemplated by this Agreement, including without
limitation such “Losses” arising as a result of any tax audit or other
proceeding instituted by the Internal Revenue Service or any other tax
authority.


4.2.2    The rights and remedies of Thomas for a breach or violation of the
covenants set forth in Section 3 shall include a claim for damages incurred by
him (including, without limitation, incidental and indirect damages, and direct
and indirect adverse tax consequences, whether foreseeable or not, and including
“Losses” as defined in Section 3.4 of the Contribution Agreement) against the
Operating Partnership or any successor to the Operating Partnership. All such
damages shall be subject to indemnification by the Operating Partnership
pursuant to the provisions of Section 3.4 of the Contribution Agreement. Any
claim, dispute, or controversy arising out of, or in connection with, or in
relation to the interpretation, performance, or breach of this Agreement shall
be subject to the provisions of Section 7.1 of the Contribution Agreement. The
Operating Partnership shall have no liability to any other “Person” (as defined
in the Contribution Agreement) besides Thomas under Section 3 and this Section
4.

5

--------------------------------------------------------------------------------




4.2.    The Operating Partnership acknowledges that any breach or violation by
it of its obligations under this Agreement would cause substantial harm to
Thomas, and the Operating Partnership agrees that any calculation of damages
payable to Thomas based solely on the time value of money would not adequately
compensate Thomas for the harm caused by any breach by the Operating Partnership
of its obligations pursuant to Section 3 and any calculation of damages payable
to Thomas shall be made without regard to the time value of money or the time
period remaining in the Protected Period at the time of such breach or violation
by the Operating Partnership. In addition, for purposes of determining any
damages payable by the Operating Partnership or a successor to the Operating
Partnership to Thomas pursuant to Section 3 and this Section 4, the tax effect
on Thomas of any breach or violation of this Agreement by the Operating
Partnership shall be considered.


4.2.4    Rights relating to any claim or dispute arising out of, or in
connection with, or in relation to the interpretation of, performance, or breach
of this Agreement shall be subject be governed by the provisions of the Original
Tax Protection (including by reference to the Contribution Agreement).


4.3    The Thomas Investors and the Operating Partnership agree that allocations
under Section 704(c) of the Code for properties of TPG LP treated as being
contributed to the Operating Partnership pursuant to the “Partnership Merger”
(as defined in the Merger Agreement) for periods after the date hereof shall be
made utilizing the “traditional method without curative allocations,” as
described in Treasury Regulation Section 1.704-3(b).


4.4    The Thomas Investors and TPG LP are parties to a “Contribution Agreement”
(CITYWEST III & IV) dated as of December 19, 2013, entered into in connection
with that loan in the principal amount of Ninety-Five Million Dollars
($95,000,000) (the “Loan”) pursuant to that certain Promissory Note and that
certain Deed of Trust and Security Agreement dated as of October 7, 2010 by
CityWest 3&4 Owner for the benefit of The Northwestern Mutual Life Insurance
Company, a Wisconsin corporation (“Lender”), secured by, among other collateral,
a first deed of trust lien on CityWest 3&4 (the “Existing Guarantee Agreement”).
The obligations of TPG LP under the Existing Guarantee Agreement have been
assigned to and assumed by the Operating Partnership concurrently herewith, and
such assignment and assumption has been acknowledged and agreed to by Thomas and
the Thomas Investors, pursuant to an Assignment and Assumption Agreement dated
the date hereof. The Existing Guarantee Agreement provides, for the benefit of
the Lender, that in the event of a default under the Loan, subject to the
limitations and terms and conditions set forth in the Existing Guarantee
Agreement, the Thomas Investors will contribute cash to the Operating
Partnership to be used to repay any outstanding “Shortfall Amount” (as defined
in the Existing Guarantee Agreement). During the Protected Period, so long as
(i) the Operating Partnership directly or indirectly owns any of the Houston
Properties, and (ii) one or more mortgage loans are secured by any of the
Houston Properties, then the Operating Partnership shall use commercially
reasonable efforts to make available to Thomas Investors a Guarantee Opportunity
with respect to such mortgage loans, in an aggregate amount up to the aggregate
of the Guaranty Amounts, as elected by the Thomas Investors in their discretion.
The Thomas Investors will notify Parkway and the Operating Partnership of their
election as to which of these mortgage loan(s) the Thomas Investors elect to
provide such guarantees. Any Guarantee Agreement entered into pursuant to this
Section 4.4 shall be deemed to be a guarantee of Qualifying Debt entered into
accordance with Section 3 of this Agreement. If, for any reason, the mortgage
loans on one or more Houston Properties are no longer available to the Thomas
Investors to provide a guaranty up to the their respective Guarantee Amount,
then the provisions of this Agreement shall govern with respect to the
obligation of the Operating Partnership to provide Qualifying Debt for such
purpose. The Thomas Investors agree and acknowledge that the Loan constitutes
Qualifying Debt and Guaranteed Debt for purposes of this Agreement, and
acknowledge that the Existing Guarantee Agreement, as assigned to and assumed by
the Operating Partnership, currently satisfies the Operating Partnership’s
obligations under Section 3 of this Agreement.

6

--------------------------------------------------------------------------------




5.     Miscellaneous.


5.1    This Agreement (and the legal relations between the parties hereto) shall
be governed by and construed and enforced in accordance with the laws of the
State of Delaware, without regard to its principles of conflicts of law.


5.2    This Agreement constitutes the entire agreement among the Operating
Partnership, Thomas and the Thomas Investors pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, letters of intent,
negotiations and discussions, whether oral or written, of the parties pertaining
to the subject matter hereof, and there are no warranties, representations or
other agreements, express or implied, made to any party by any other party
pertaining to the subject matter hereof except as specifically set forth herein.


5.3    No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.


5.4    Any notice, request, claim, demand and other communications hereunder
shall be in writing, shall be deemed to have been given (i) upon confirmation of
successful transmission if sent by facsimile transmission or e-mail of a pdf
attachment (provided that any notice received by facsimile or e-mail on any
Business Day after 5:00 p.m. (Eastern time) shall be deemed to have been
received at 9:00 a.m. (Eastern time) on the next Business Day), or (ii) upon
receipt by the receiving party if sent by reliable overnight delivery service
(with proof of service), hand delivery or certified or registered mail (return
receipt requested and first-class postage prepaid), and shall be addressed as
follows (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 5.4):


If to the Operating Partnership:
Parkway Properties LP
390 N. Orlando Avenue, Suite 2400
Orlando, Florida 32801
Phone: 407-650-0379
Fax: 407-650-0579
Attention: Jeremy Dorsett, Executive Vice President and General Counsel
E-Mail : jdorsett@pky.com
with a copy (which shall not constitute notice) to:
Hogan Lovells US LLP
555 13th Street NW
Washington, DC 20004
Phone: 202-637-5600

7

--------------------------------------------------------------------------------




Fax: 202-637-5910
Attention: David Bonser, Esq.;
Bruce Gilchirst, Esq.
E-Mail : david.bonser@hoganlovells.com
bruce.gilchrist@hoganlovells.com
If to the Thomas Investors and/or Thomas:
James A. Thomas
230 N. Cliffwood
Los Angeles, California 90049
with a copy to:
Gilchrist & Rutter Professional Corporation
1299 Ocean Avenue, Suite 900
Santa Monica, California 90401
Attention: Jonathan S. Gross, Esq.
E-Mail: jgross@gilchristrutter.com
5.5    All of the rights, benefits, duties, obligations and liabilities of the
parties shall inure to the benefit of, and be binding upon, their respective
successors and permitted assigns. Except as specifically set forth herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person, other than the parties hereto and their successors
and assigns, any rights or remedies under or by reason of this Agreement.


5.6    In the event that the date for the performance of any covenant or
obligation under this Agreement shall fall on a Saturday, Sunday or legal
holiday, the date for performance thereof shall be extended to the next business
day.


5.7    Any provision or part of this Agreement which is invalid or unenforceable
in any situation in any jurisdiction shall, as to such situation and such
jurisdiction, be ineffective only to the extent of such invalidity and shall not
affect the enforceability of the remaining provisions hereof or the validity or
enforceability of any such provision in any other situation or in any other
jurisdiction.


5.8    This Agreement may be executed in as many counterparts as may be deemed
necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
[signature pages follow]



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
PARKWAY PROPERTIES LP,
a Delaware limited partnership


By:    PARKWAY PROPERTIES
GENERAL PARTNERS, INC.,
        


By:     /s/ David O’Reilly        
Name:     David O’Reilly    
Title:
Executive Vice President, Chief Financial Officer and Chief Investment Officer

By:     /s/ Jeremy R. Dorsett        
Name:     Jeremy R. Dorsett    
Title:
Executive Vice President, General Counsel and Secretary














































--------------------------------------------------------------------------------




/s/ James A. Thomas                
James A. Thomas, Individually and in his capacity as the Trustee of the Lumbee
Clan Trust


THOMAS INVESTORS:


THOMAS MASTER INVESTMENTS, LLC


By:     THOMAS PARTNERS, INC.,
its Managing Member


/s/ James A. Thomas        
By:     James A. Thomas
Title:     President






MAGUIRE THOMAS PARTNERS - PHILADELPHIA, LTD.


By:     THOMAS PARTNERS, INC.,
its General Partner


/s/ James A. Thomas        
By:
James A. Thomas

Title:
President





MAGUIRE THOMAS PARTNERS - COMMERCE SQUARE II, LTD.


By:     THOMAS DEVELOPMENT PARTNERS-
PHASE II, INC.,
its General Partner


/s/ James A. Thomas        
By:     James A. Thomas
Title:     President





















--------------------------------------------------------------------------------




Exhibit A (Guarantee Amounts)




Thomas Master Investments, LLC                    $4,828,200.00


Maguire/Thomas Partners-Philadelphia, Ltd.                $17,085,900.00


Maguire Thomas Partners-Commerce Square, Ltd.            $17,085,900.00







--------------------------------------------------------------------------------




Exhibit B (Existing Guarantee Agreement)


[ATTACHED]



